By the Court.
The defendant below, was under no legal obligation to pay the sum demanded. If liable at all, it is because he was under a moral obligation to pay, and being under such obligation, he made an express promise; for a mere moral obligation will not raise an implied promise.1 The plaintiff below having released and discharged the debt, on the consideration of the defendant’s having assigned all his real and personal property to his creditors, of whom the plaintiff was one, and who received his portion thereof, it would be going great lengths to say that a moral obligation remained. But admitting it did, evidence of an express promise was not made out; giving out in conversation that he intended to pay when he was able, or when it was convenient, is too loose; the action cannot be sustained.
Judgment reversed.

 See Bul. 147, Esp. Dig 95, 2 East, 506.